IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,457-01


EX PARTE RYAN PATRICK JOHNSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09F0319-102 IN THE 102nd DISTRICT COURT
FROM BOWIE COUNTY 


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offense of
murder  and sentenced to imprisonment for ninety-nine years. 
	The Applicant contends, inter alia, that he received ineffective assistance of trial counsel and
that the State engaged in prosecutorial misconduct when it knowingly presented perjured testimony
at trial and failed to disclose exculpatory police reports and witness statements.
	On June 19, 2012, an order designating issues was signed by the trial court instructing trial
counsel to file affidavits in response to the ineffective assistance claim raised by the Applicant. 
However, the habeas record has been forwarded to this Court without any affidavits from either trial
counsel or the State.  We remand this application to the 102nd District Court of Bowie County to
allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
	This application will be held in abeyance until the trial court has resolved the fact issues set
out in its order of June 19, 2012.  In addition, the trial court shall resolve the issue of prosecutorial
misconduct raised in the instant application.  The issues shall be resolved within 60 days of this
order.  A supplemental transcript containing all affidavits and interrogatories or the transcription of
the court reporter's notes from any hearing or deposition, along with the trial court's supplemental
findings of fact and conclusions of law, shall be forwarded to this Court within 90 days of the date
of this order.  Any extensions of time shall be obtained from this Court. 

Filed: October 24, 2012
Do not publish